Citation Nr: 0820062	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic condition 
manifested by headaches.

2.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.
	
3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irregular menstrual cycles.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome (IBS).

5.  Entitlement to service connection for bilateral shoulder 
numbness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2005 and March 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to service connection for IBS, 
which is reopened below, as well as the issues of 
entitlement to service connection for bilateral carpel 
tunnel syndrome, bilateral shoulder numbness, and a chronic 
condition manifested by headaches, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  By an unappealed rating decision dated in May 2003, the 
RO denied a claim of entitlement to service connection for 
irregular menstrual cycles.

2.  Evidence submitted subsequent to the May 2003 decision is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim for service 
connection for irregular menstrual cycles and does not raise 
a reasonable possibility of substantiating the claim.  	

3.  By an unappealed rating decision dated in May 2003, the 
RO denied a claim of entitlement to service connection for 
IBS.


4.  Evidence submitted subsequent to the May 2003 RO decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for IBS.   

5.  The competent medical evidence links the veteran's 
currently diagnosed IBS to the symptoms she experienced 
during her active duty service.


CONCLUSIONS OF LAW

1.  The rating decision of May 2003 is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
irregular menstrual cycles.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).   

3.  The veteran has submitted new and material evidence that 
warrants reopening her claim of entitlement to service 
connection for IBS.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).   

4.  IBS was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

For reasons explained more fully below, the Board is 
reopening the veteran's IBS claim and granting service 
connection for this disability.  No further discussion of 
VA's duty to notify or assist as it pertains to this claim is 
necessary.  

As for the claim to reopen the previously disallowed claim of 
entitlement to service connection for irregular menstrual 
cycles, the Board finds VA has no further duty to notify or 
assist prior to Board adjudication.  In correspondence dated 
in October 2004, the RO informed the veteran that her claim 
for entitlement to service connection for irregular menstrual 
cycles had previously been denied in May 2003.  The RO 
informed the veteran why that claim had been denied and that 
to reopen her claim, she needed to submit new and material 
evidence.  The RO then informed the veteran what constituted 
new and material evidence.  

The RO then advised the veteran of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also specifically requested 
that the veteran send any evidence in her possession that 
pertained to the claim.  
 
In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
Although the veteran was not provided this notice until after 
the initial AOJ decision on appeal, the Board finds no 
prejudice as a result of this delayed notification.  For 
reasons discussed more fully below, the Board concludes that 
the veteran has not submitted new and material evidence 
pertaining to her irregular menstrual cycles claim.  Thus, no 
disability rating or effective date will be assigned and 
failure to notify the veteran of these elements has resulted 
in no prejudice.  See Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  

Finally, regarding VA's duty to assist, the RO has obtained 
the veteran's service medical records and VA Medical Center 
(VAMC) treatment records.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to her appeal.  

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For claims to reopen 
finally adjudicated claims, VA must provide a medical 
examination or obtain a medical opinion only if new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).  

Here, the veteran was not provided with a VA examination for 
the claimed condition of irregular menstrual cycles.  The 
Board does not, however, find that the failure to provide 
such an examination for this condition is remandable error.  
For reasons explained more fully below, the Board does not 
find that new and material evidence has been presented with 
respect to this claim.  Thus, VA had no duty to provide a 
medical examination and the failure to do so is not a breach 
of its duty to assist.  Accordingly, the Board will proceed 
with appellate review.

New and Material Evidence - IBS and Irregular Menstrual 
Cycles

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for her claim has been satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  

A review of the claims file reveals that the RO denied the 
veteran's original claims of entitlement to service 
connection for IBS and irregular menstrual cycles in a May 
2003 rating decision.  The RO denied the veteran's IBS claim 
because there was no evidence of a chronic condition while in 
service or continuity of treatment since discharge.  The RO 
denied the veteran's irregular menstrual cycles claim because 
it was considered a congenital or developmental defect not 
subject to service connection.  In a May 2003 letter, the RO 
advised the veteran of the denials and of her procedural and 
appellate rights.  The veteran, however, did not appeal the 
decisions and they became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  In 
October 2004, the veteran submitted correspondence to the RO 
requesting VA reopen the previously disallowed IBS and 
irregular menstrual cycles claims.  In a February 2005 rating 
decision, the RO declined to reopen the claims.  The appeal 
of that decision is presently before the Board. 

Irregular Menstrual Cycles

Prior to the last final denial of the veteran's claim for 
irregular menstrual cycles, the evidence pertaining to this 
claim was found in the veteran's service medical records.  
These records showed that in February 1995, the veteran 
reported irregular menstrual cycles for the past three 
months.  The assessment at that time was probable anovulatory 
bleeding.  The veteran was treated for this condition again 
in September and October 1996.    

Included among the medical evidence submitted subsequent to 
the last final denial of the claim were records from McGill 
Family Practice, including two letters from R.B., Physician 
Assistant, Certified (PA-C).  In the letters from R.B., dated 
in September 2004 and September 2005, R.B. explained that the 
veteran had irregular menses that were currently treated with 
oral contraceptives.  In the September 2005 letter, R.B. 
explained that the veteran was seen for uterine bleeding and 
irregular menses in March 1995, October 1996, and October 
1998 during her active duty service.  R.B. stated that the 
veteran did not have these symptoms prior to active duty 
service.  

VAMC treatment records showed the veteran continued to report 
irregular menstrual cycles.  K.P., Nurse Practitioner, stated 
in a gynecology procedure note, dated in December 2004, that 
the veteran began to experience irregular, heavy, and painful 
menses in 1994.  In a primary care clinic note, dated in 
January 2004, C.S., PA-C, reported that the veteran was on 
birth control pills to control her irregular periods. 

In an informal hearing presentation, dated in May 2008, the 
veteran's representative stated that the veteran continued to 
have menstrual trouble since her discharge from active duty, 
but that it was under control now because her doctor started 
her on birth control pills.

The evidence submitted subsequent to the last final denial of 
the irregular menstrual cycles issue is not material.  Prior 
to the last final denial, the RO had concluded that the 
claimed disability was congenital or developmental and not 
subject to compensation.  38 C.F.R. § 4.9 (2007).  None of 
the evidence submitted subsequent to the last final denial 
relates to an unestablished fact necessary to substantiate 
the claim (i.e. that irregular menstrual cycles are a 
compensable disability and that they began during the 
veteran's active duty service) or raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2007).  Instead, the evidence suggests that the 
veteran is no longer affected by this condition.  No material 
evidence has been submitted since the last final denial and 
the claim must not be reopened.

Irritable Bowel Syndrome

Prior to the May 2003 denial, the evidence pertinent to the 
IBS claim included the veteran's service medical records and 
a VA examination report, dated in April 2003.  The service 
medical records showed that the veteran received treatment 
for gastrointestinal-related complaints in 1994.  She was not 
diagnosed with IBS at that time.  In the VA examination 
report, Dr. I.W. diagnosed IBS.  Dr. I.W., however, did not 
provide an opinion regarding a link, if any, between the IBS 
and the veteran's active duty service.

Subsequent to the last final denial, the veteran submitted 
both lay and medical evidence in support of her claim.  Among 
the medical evidence submitted was a letter from R.B., PA-C, 
dated in September 2005.  In that letter, R.B. stated that 
the veteran's IBS began in 1994 when she was on active duty.  
This evidence is both new and material.  It is new because it 
was not associated with the claims file prior to the last 
final denial of the veteran's claim.  It is material because 
it relates to an unestablished fact necessary to substantiate 
the claim; namely, that the veteran's current IBS began 
during her active duty service.  Medical evidence of this 
type is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  As such, the claim 
must be reopened.

Having found that new and material evidence pertaining to the 
IBS claim has been submitted, the Board now considers the 
merits of the claim.  As noted, the veteran's service medical 
records showed that the veteran had been treated for 
generalized gastrointestinal complaints, but IBS was not 
diagnosed at that time.  Although a disease was not diagnosed 
until after service, service connection may nonetheless be 
granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Here, the competent 
medical evidence relates the veteran's currently diagnosed 
IBS to her active duty service.  

The Board first considers VAMC treatment records and a VA 
stomach examination report.  In a gastrointestinal clinic 
note, dated in January 2005, Dr. S.M. reported that the 
veteran had a history of IBS for 14 years.  Although this 14-
year history would indicate the onset of the IBS was during 
the veteran's active duty service, it is not clear whether 
Dr. S.M. determined this based on any objective evidence or 
whether this was what the veteran reported.  The Board does 
not find this statement to be particularly probative.

The VA examination report, dated in April 2003, weighs 
neither in favor nor against the claim.  In that report, Dr. 
I.W. diagnosed IBS, but did not provide an opinion as to the 
relationship, if any, between the IBS and the veteran's 
active duty service.  

The Board also considered the letter from R.B, dated in 
September 2005.  In that letter, R.B., stated that he had 
reviewed the veteran's military records, which showed the 
veteran began having gastrointestinal symptoms in 1994.  
Specifically, R.B. noted that the veteran was initially seen 
for abdominal pain, cramping, and bright red blood per 
rectum, and was diagnosed with bowel dysmotility syndrome.  
R.B. also noted that the veteran had been followed by 
gastroenterology in service and underwent a colonoscopy.  
R.B. explained that he continued to treat the veteran for 
this condition and that she did not have these symptoms prior 
to military service.

The Board finds R.B.'s letter to satisfy the criteria for a 
medical nexus between the veteran's IBS and the symptoms she 
experienced in service.  The veteran's service medical 
records confirmed that she began receiving treatment in 
service for abdominal pain, cramping, and bright red blood 
per rectum as R.B. reported.  The Board acknowledges that the 
service medical records did not confirm the veteran underwent 
a colonoscopy as R.B. reported.  A chronological record of 
medical care dated in October 1994 showed the veteran was 
instructed to follow up with a colonoscopy, but the service 
medical records failed to confirm the veteran ever underwent 
such a procedure.  The Board does not find that this 
inaccuracy affects the probative value of R.B.'s opinion.  
Had R.B. not referred to the in-service colonoscopy, the 
remainder of the letter would still satisfy the nexus 
criteria.  Nothing in the letter indicates to the Board that 
his opinion was based solely on the veteran having received a 
colonoscopy in service.  Overall, R.B.'s opinion appears to 
have been based on objective medical history supported by the 
record.  The Board finds it to be probative.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (noting that the Board 
must evaluate the credibility and weight of the history upon 
which medical opinion is predicated).


ORDER

1.  New and material evidence having not been received, 
entitlement to service connection for irregular menstrual 
cycles, is denied.

2.  New and material evidence having been received, the claim 
of entitlement to service connection for IBS, is reopened.

3.  Service connection for IBS is granted.


REMAND

In a VA medical opinion, dated in February 2005, Dr. I.W. 
concluded that the veteran's paresthesias in the upper 
extremities was not related to the veteran's service-
connected upper back condition.  Dr. I.W. reasoned that 
because a magnetic resonance imaging (MRI) of the cervical 
spine was completely normal, and that MRI testing was the 
most likely definitive test concerning any disk 
disease/spinal cord structural disease, it was unlikely that 
any back condition would be causing the specific numbness in 
the shoulders.  The veteran's paresthesias in her upper 
extremities, according to Dr. I.W., were most likely due to 
the carpal tunnel syndrome that had been diagnosed by an 
electromyograph (EMG).

The veteran's service medical records are notable for 
complaints of bilateral shoulder numbness.  Specifically, 
chronological records of medical care dated in October 1996 
and November 1996 reflected such complaints.  If the 
veteran's currently diagnosed carpal tunnel syndrome is 
manifested by bilateral shoulder numbness, then VA must 
obtain a medical opinion addressing a possible link between 
the in-service bilateral shoulder numbness and the currently 
diagnosed carpal tunnel syndrome.  38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The bilateral shoulder claim must also be remanded 
because it is inextricably intertwined with the carpal tunnel 
syndrome issue.    

In an informal hearing presentation, dated in May 2008, the 
veteran's representative asserted that the veteran's claim 
for migraine/tension headaches should actually be for sinus 
headaches because she was seen for sinus headaches while on 
active duty and since her discharge.  The Board observes that 
the veteran's service medical records showed treatment for 
headaches on numerous occasions.  On several occasions, her 
headache complaints were accompanied by complaints of sinus 
congestion, tenderness, or congestion (see e.g. records of 
treatment dated in December 1994 and December 1996).  On 
another occasion, in January 1992, the veteran was seen for 
headaches with eye pain.  The veteran submitted lay 
statements from acquaintances who recalled the veteran had 
experienced headaches in service on numerous occasions.  

Post-service medical records from both private and VA 
providers are significant for treatment for headaches, with 
the earliest record of such treatment being dated in October 
1999.  In that note, from the Mid Dakota Clinic, the 
examining physician reported that the veteran presented with 
complaints of moderate headache that had existed for 3-4 
days.  Subsequent records are significant for sinus headaches 
and tension headaches.  According to a VA primary care clinic 
note, dated in July 2005, the veteran presented with 
complaints of sinus pain and pressure and was diagnosed with 
sinusitis/bronchitis.  In a letter from McGill Family 
Practice, dated in September 2005, R.B., PA-C, reported that 
the veteran currently experienced recurrent tension 
headaches.  

The evidence thus shows that the veteran experienced 
recurrent headaches both during and after service.  The 
evidence also suggests that the headaches for which the 
veteran received treatment after service may be of the same 
type she experienced in service.  Such evidence indicates 
that the recurrent headaches may be associated with the 
veteran's service.  As such, a medical examination and 
opinion is necessary to decide this claim.  McLendon, 20 Vet. 
App. 79, 82 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion addressing 
whether the veteran's carpal tunnel 
syndrome is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 
percent) causally or etiologically related 
to the documented complaints of bilateral 
shoulder numbness in October and November 
1996.  
 
2.  Provide the veteran with a 
neurological examination for the purpose 
of determining whether the veteran 
currently has a chronic condition 
manifested by headaches.  If the veteran 
is found to have a chronic condition 
manifested by headaches, the examiner 
should provide an opinion as to whether 
such condition is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 
50 percent) causally or etiologically 
related to the headaches the veteran 
experienced in service.  

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
carpal tunnel syndrome, bilateral shoulder 
numbness, and headaches should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and her 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


